         Case 3:16-cv-00366-BAJ-RLB         Document 28       10/07/19 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF LOUISIANA



DANIEL JOSEPH BLANK,                       CIVIL ACTION No. 3:16-cv-00366
                Petitioner

       v.                                  JUDGE BRIAN A. JACKSON
                                           MAGISTRATE RICHARD BOURGEOIS

DARREL VANNOY, Warden,
         Louisiana State Penitentiary,
         Angola, Louisiana,
                Respondent


                      MOTION FOR THE TRANSFER OF EVIDENCE
                      TO DEFENSE EXPERT BODE TECHNOLOGY

       COMES NOW DANIEL BLANK, through counsel, and respectfully moves this Court

for an Order pursuant to the Fourth, Fifth, Sixth, Eighth, and Fourteenth Amendments to the

United States Constitution; Ake v. Oklahoma, 470 U.S. 68, 105 S.Ct. 1087 (1985); Martinez v.

Ryan, 566 U.S. 1 (2012); and other applicable law, directing the respective Custodians of the

below-identified physical evidence in this case, to transfer items of physical evidence in its

possession to defense expert lab Bode Cellmark Technology for forensic testing. In support

thereof, Petitioner states as follows:

       1.      On September 2, 1999, Daniel Blank was convicted of first degree murder in the

death of Lillian Philippe and sentenced to death. At Mr. Blank’s capital trial, the prosecution

presented evidence of five other unadjudicated murders (decedents Victor Rossi, Barbara

Bourgeois, Salvador and Louella Arcuri, Joan Brock) and two attempted murders (Joyce and

Leonce Millet).




                                              1
         Case 3:16-cv-00366-BAJ-RLB             Document 28       10/07/19 Page 2 of 5




       2.      On May 3, 2017, following the conclusion of state post-conviction proceedings,

Mr. Blank filed a Petition for Habeas Corpus Relief pursuant to 28 U.S.C. § 2254 in which he

raised substantial allegations of violations of his constitutional rights at his state criminal trial.

Doc. 12. In his petition, Mr. Blank identified several pieces of evidence collected from the crime

scenes which were tested for DNA by the Federal Bureau of Investigations (FBI). The FBI’s

testing excluded Mr. Blank as the contributor of the DNA on these very relevant and direct

pieces of evidence while identifying a yet unknown male profile on at least one of the murder

weapons.1     In addition, Mr. Blank in his habeas petition presented abundant evidence

establishing that a number of other individuals were viable suspects in the murders of which Mr.

Blank was accused, but their DNA profiles were never compared to the DNA on this evidence

collected from the crime scenes. Id. at 416-30. Despite the fact that the evidence clearly pointed

to specific individuals other than Mr. Blank, and the only evidence against Mr. Blank – his

purported confession – was inconsistent with the crime scene evidence, trial counsel failed to

engage an independent DNA expert sufficiently far in advance of trial to review and analyze the

forensic evidence to determine whether it could be matched to the primary suspects in the cases.

For the reasons set forth in the accompanying Memorandum in Support, Mr. Blank seeks to do

that critical DNA analysis now.

       3.      Accordingly, Mr. Blank requests that this Honorable Court order the following

Custodians of the physical evidence to release the following items in the case of State of

Louisiana v. Daniel Blank, No. No. 10-677:




1In addition to the instant motion, Mr. Blank is simultaneously filing a motion seeking discovery
of the profiles and raw data generated by the FBI during their testing, which would assist the
defense’s DNA expert’s review and may limit the need for testing of certain items, preserving
both time and money.
                                                  2
        Case 3:16-cv-00366-BAJ-RLB         Document 28       10/07/19 Page 3 of 5




Description                  Agency      Identification Last Known Custodian
                             Nos.
Bat collected from scene of APSO: Ex. 11, 11C-2         Terrebonne Parish Clerk of
Victor Rossi’s homicide     APSO TRAQ Barcode #         Court
                            APSD05439
                                                        Attn:     Theresa      A.
                            LSPCL: SP9568-96 #11
                                                        Robichaux, Clerk of Court
                            FBI Lab: 980921048 S HE
                            GX (6/14/99, Q5)            7856 Main Street
                            State Exhibit: S-103        Houma, LA 70360
                                                        Ph.: 985-868-5660
Fingernail clippings and     SJBPSO: Ex. 29             St. John the          Baptist
scrapings collected from     LSPCL: SP4429-97 #29       Sheriff’s Office
homicide victim Salvador     FBI Lab: 70821030 S HE
                                                        Attn: Major Larry LeBlanc
Arcuri                       GX & 980921051 S HE
                             GX (6/14/66, Q159.1)       Criminal     Investigations
                                                        Division
                                                        1801 W. Airline Hwy,
                                                        Laplace, LA 70068
                                                        Ph.: (985) 359-8769
Kent Light cigarette butts APSO Ex. 26A – 26I           Ascension Parish Sheriff’s
collected from scene of APSO TRAQ Barcode               Office District 2 Sub-
Millet attempted homicide #APSD06094                    Station
                           APSO TRAQ Barcode
                                                        13192 Airline Highway
                           #APSD09564
                                                        Gonzales, LA 70737
                           FBI Lab: 70924019 S HE
                           GX (6/14/99, Q8, Q9, Q10,    Ph.: 225-621-8300
                           Q11, Q12, Q13, Q14, Q15,
                           Q16)


and ship them via Federal Express to:

                             Bode Cellmark Technology
                             10430 Furnace Road, Suite 107
                             Lorton, Virginia 22079
                             Tel. (703) 646 9740

for the purpose of a DNA examination and analysis. If, in the scientific judgment of Bode

Technology, any probative unknown DNA profile is obtained from testing of the submitted

evidence, Bode Technology will submit such profile(s) to the Combined DNA Index System
                                             3
         Case 3:16-cv-00366-BAJ-RLB           Document 28      10/07/19 Page 4 of 5




(CODIS) database, pursuant to the requirements and restrictions of the Federal Bureau of

Investigation for CODIS submission.

       4.      In performing its examination and analysis, Bode technicians will endeavor to

avoid the complete consumption of any samples, but consumption is possible and will depend on

the size of any deposits and condition of the evidence.

       5.      Following completion of its analysis, Bode will promptly notify each of the

respective Custodians and make arrangements to return the evidence by Federal Express.

       WHEREFORE, Mr. Blank prays that this Court grants this Motion For The Transfer Of

Evidence To Defense Expert Bode Technology.



                                             Respectfully submitted,


                                      By:    /s/ Letty S. Di Giulio
                                             ____________________________
                                             Letty S. Di Giulio, Bar No. 29836
                                             K&B Plaza
                                             1055 St. Charles Avenue, Suite 208
                                             New Orleans, LA 70118
                                             (504) 572-0194
                                             letty@lettydigiulio.com

                                             /s/ Rebecca L. Hudsmith
                                             _____________________________
                                             Rebecca L. Hudsmith, Bar No. 7052
                                             FEDERAL PUBLIC DEFENDER
                                             102 Versailles Blvd., Suite 816
                                             Lafayette, LA 70501
                                             (337) 262-6336
                                             Rebecca_Hudsmith@fd.org

                                             /s/ Lisa A. Bakale-Wise
                                             ____________________________
                                             Lisa A. Bakale-Wise, Bar No. 34239
                                             Attorney at Law
                                             P.O. Box 494

                                                4
        Case 3:16-cv-00366-BAJ-RLB           Document 28       10/07/19 Page 5 of 5




                                            Hillsborough, NC 27278
                                            (919) 391-4421
                                            bakalewise.law@gmail.com


                               CERTIFICATE OF SERVICE

       I hereby certify that the foregoing has been served on Charles S. Long, Assistant District

Attorney, 23rd Judicial District Court, P.O. Drawer 750, 316 Chetimatches St., Donaldsonville,

Louisiana, 70346, by U.S. mail with sufficient first class postage attached, on this 7th day of

October, 2019.


                                            /s/ Letty S. Di Giulio
                                            ____________________________
                                            Letty S. Di Giulio, Bar No. 29836




                                               5
